DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-11, 13, 15,  and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivilikhin et al. (US 2012/0052558 A1) in view of Wang et al. (US Patent No. 8,206,666 B2).
Regarding Claim 1, Chivilikhin et al. reference discloses a flow reactor comprising: a module having a process fluid passage therein, the process fluid passage comprising an interior surface, the process fluid passage further comprising a portion thereof which portion (Figure 2, numerals 60 and 60a) further comprises:
(1) an input end at which process fluid is to flow into the portion during use (Figure 2, numeral 90) and 
(2) an output end at which process fluid is to flow out of the portion during use (Figure 2, numeral 94), and 
(3) a cross section along the portion delimited by the interior surface of the passage along the portion, the cross section having a cross-sectional area and a cross-sectional shape, the cross-sectional area having multiple minima along the passage between the input end and the output end (Figure 2, numerals 70 and 75), the passage characterized in that (1) the cross-sectional shape of the portion, (2) the interior surface of the portion includes either no pairs of opposing flat parallel sides or only pairs of opposing flat parallel sides which extend for a length of no more than 4 times a distance between said opposing flat parallel sides along the portion, and (3) the portion contains a plurality of obstacles positioned along the portion between the input end and the output end (Figure 2, numeral 70 and 75).
However, Chivilikhin et al. does not disclose that the cross-sectional shape of the portion varies continually along the portion. Wang et al. reference discloses microreactor having varying cross-section for conducting chemical reactions in a reaction channel such that a chemical reactant or reactants experience varying local contact time as the reactants flow through the channel (Abstract and Figures 2-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the passages/channels so as the cross-sectional shape varying  such that column 3, lines 19-38 that such a modification would improve heat and mass transfer efficiency, improve the uniformity of temperature distribution.
Regarding Claim 2, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 1 wherein the portion further comprises successive chambers each with a nozzle-like entrance and a narrowing exit (Chivilikhin et al. – Figure 2, numeral 70 or 75 and Figures 3A-3C).
Regarding Claim 3, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 2 wherein one chamber of said successive chambers is nested with a next-succeeding chamber of said successive chambers such that the narrowing exit of the one chamber forms the nozzle-like entrance of the next adjacent succeeding chamber (Chivilikhin et al. – Figure 4, numerals 100, 102, 104 and 106).
Regarding Claim 4, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 2 wherein at least one of the plurality of obstacles is located within a first chamber and intersects a straight line having a first endpoint located at a center of the entrance of the first chamber and a second endpoint locate at a center of the exit of the first chamber (Chivilikhin et al. – Figure 4, numerals 110 – axis, 100, 102, 104 and 106).
Regarding Claim 5, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 4 wherein the at least one of the plurality of obstacles intersects every straight line having a first end point within the entrance of the first chamber and a second endpoint within the exit of the first chamber (Chivilikhin et al. – Figure 4, numerals 110 – axis, 100, 102, 104 and 106).
Regarding Claim 6, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 4 having one or more bypass paths, positioned between the at least one obstacle and an inside surface of the first chamber, around the at least one obstacle of the plurality of obstacles (Chivilikhin et al. – Figures 3A-3C, numerals 190 and 195 – bypass paths).
(Chivilikhin et al. – Figures 3A-3C, numerals 140 and 145 – bypass paths).
Regarding Claim 9, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 6 wherein said at least one obstacle has no openings extending through said at least one obstacle (Chivilikhin et al. – Figures 3A-3C, numerals 190 and 195 – no openings).
Regarding Claim 10, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 4 wherein the plurality of obstacles comprises at least three or more obstacles (Chivilikhin et al. – Figures 3A-3C, numerals 190 and 195 – no openings).
Regarding Claim 11, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 4 wherein the at least one obstacle of the plurality of obstacles comprises at least one obstacle per chamber (Chivilikhin et al. – Figure 4, numerals 100, 102, 104, and 106).
Regarding Claim 13, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 4 wherein said at least one obstacle has two or more bypass paths (Chivilikhin et al. – Figures 3A and 5A and 5B).
Regarding Claim 15, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 13 wherein said bypass paths are separated by the obstacle by a distance of at least twice a maximum diameter of the exit of the chamber (Chivilikhin et al. – Figures 3A-3C, numerals 140 and 145 – bypass paths).
Regarding Claim 17, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to any claim 4 wherein said at least one obstacle has a two bypass paths, said two bypass paths positioned on opposite sides of the process fluid passage relative to one another (Chivilikhin et al. – Figures 3A-3C, numerals 190 and 195 – bypass paths).
(Chivilikhin et al. – Figure 2, 1st, 2nd, 3rd, 4th, 6th and 7th reactant passages).
Regarding Claim 19, Chivilikhin et al. and Wang et al. references disclose the flow reactor of claim 18 wherein the flat or concave surface faces in a downstream direction (Chivilikhin et al. – Figure 3B).
Regarding Claim 20, Chivilikhin et al. and Wang et al. references disclose the flow reactor of claim 18 wherein the flat or concave surface faces in an upstream direction (Chivilikhin et al. – Figure 3C).
Regarding Claim 21, Chivilikhin et al. and Wang et al. references disclose the flow reactor of claim 1 wherein the at least one of the plurality of obstacles comprises a tapering elongated end pointing in a downstream direction (Chivilikhin et al. – Figure 3C).
Regarding Claim 22, Chivilikhin et al. and Wang et al. references disclose the flow reactor of claim 1 wherein the at least one obstacle of the plurality of obstacles comprises a tapering elongated end pointing in an upstream direction (Chivilikhin et al. – Figure 3C).
Claims 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivilikhin et al. (US 2012/0052558 A1) in view of Wang et al. (US Patent No. 8,206,666 B2) and Castro et al. (US 2011/0150703 A1).
Regarding Claims 12, 14, and 16, Chivilikhin et al. and Wang et al. references disclose the claimed flow reactor except for two or more obstacles in a single chamber, said at least one obstacle has three or more bypass paths and said at least one obstacle has a single bypass path. Castro et al. reference discloses a tortuous path of a channel formed by a set of flow obstacles protruding into the channel and a set of flow restrictions positioned along the channel between the inlet and the outlet (Abstract and Figures 4-6, numerals 50 and 150). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flow reactor of Chivilikhin et al. and Wang et al. with the obstacles and flow restrictions as taught by Castro et al., since Castro et al.  states at Paragraph [0003] that such a modification would provide a tortuous path that enhances mixing of fluids passing through the channel in the downstream direction.
Allowable Subject Matter
Claim 25 is allowed.
Claims 8, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 8, Chivilikhin et al. and Wang et al. references disclose the flow reactor according to claim 6 except for said at least one obstacle has one or more openings extending through said at least one obstacle. There is no motivation/suggestion to modify the obstacle of Chivilikhin et al. with the claimed openings.
Regarding Claims 23 and 24, Chivilikhin et al. and Wang et al. references disclose the flow reactor of claim 1 except for an internal screw thread structure on an inner surface of the process fluid passage. There is no motivation/suggestion to modify the inner surface of the process fluid ass and the portion of the process fluid passage with an internal screw thread structure.
Regarding Claim 25, Chivilikhin et al. and Wang et al. references disclose the claimed flow reactor except for an internal screw thread structure on an inner surface of the portion of the process fluid passage. There is no motivation/suggestion to modify the inner surface of the process fluid ass and the portion of the process fluid passage with an internal screw thread structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774